TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-04-00212-CR




                                  Ex parte Sidney Earl Parker




 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
        NO. 94-036-K277, HONORABLE KEN ANDERSON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Sidney Earl Parker appeals from the district court’s order dismissing his petition for

writ of audita querela. By the petition, Parker sought to collaterally attack his 1994 judgment of

conviction for attempted murder, for which he was sentenced to twenty years in prison. This

conviction was affirmed and is now final. See Parker v. State, No. 03-97-00013-CR (Tex.

App.—Austin Dec. 4, 1997, no pet.).

               In its order, the district court cited this Court’s opinion in McBride v. State, 114
S.W.3d 556, 557 (Tex. App.—Austin 2002, no pet.). In that case, we affirmed an order dismissing

an audita querela petition seeking to set aside a final criminal conviction. We held that post-

conviction habeas corpus is the exclusive procedure for obtaining such relief. See Tex. Code Crim.

Proc. Ann. art. 11.07 (West Supp. 2004).
               For the reason stated in McBride, we affirm the district court’s order dismissing

Parker’s audita querela petition.




                                            __________________________________________

                                            Mack Kidd, Justice

Before Justices Kidd, B. A. Smith and Pemberton

Affirmed

Filed: May 27, 2004

Do Not Publish




                                               2